Citation Nr: 0315255	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  95-17 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1948 to 
July 1960, and from May 1964 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  That decision 
determined that new and material evidence had not been 
received to warrant reopening the claim for service 
connection for the cause of the veteran's death.  
Historically, in September 1978, the appellant filed a claim 
alleging entitlement to service connection for cause of the 
veteran's death, and the RO determined in an unappealed 
September 1978 rating action that service connection was not 
in order.

When this case was first before the Board in December 1996, 
the case was remanded for further development.  On return to 
the Board in July 2002, the Board undertook additional 
development relative to its prior remand of December 1996.

The appellant testified at a hearing before the undersigned 
in September 1996.  A copy of the transcript of that hearing 
is of record.


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by an unappealed RO rating decision in September 
1978.

2.  Some of the evidence added to the record since the prior 
denial was not previously considered by VA adjudicators, 
bears directly on the matters at issue, and must be 
considered in order to fairly evaluate the merits of the 
claim.

3.  The veteran died in August 1978 as the result of a self-
inflicted gunshot wound.

4.  The veteran served in combat.

5.  At the time of his death, the veteran had posttraumatic 
stress disorder (PTSD).

6.  No reasonable adequate motive for suicide is shown by the 
evidence.

7.  The PTSD was a principal cause of death.


CONCLUSIONS OF LAW

1.  The September 1978 rating decision denying service 
connection for the cause of the veteran's death was final; 
the claim has been reopened by new and material evidence.  
38 U.S.C. § 4005; 38 C.F.R. §§ 3.104(a), 3.156, 19.129(a) 
(1978).

2.  PTSD was incurred in wartime service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.304(f) (2002).

3.  A disease incurred in service was a principal cause of 
the veteran's death. 38 C.F.R. §§ 3.302, 3.312 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Duty to Assist:  Because this decision effects a complete 
grant of the benefit sought on appeal, appellate review of 
this claim may be conducted without prejudice to the 
claimant, Bernard v. Brown, 4 Vet. App. 384 (1993), and it is 
unnecessary to analyze the impact of recent changes to the 
regulations defining VA's duty to assist.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  


Finality of the September 1978 Denial

In order to reopen a previously denied claim, the veteran 
must present new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).  In considering whether a claim may be reopened, 
a two-step analysis must be performed.  First, the Board must 
determine whether the evidence is new and material.  If, and 
only if, the Board determines that the claimant has produced 
new and material evidence is the claim deemed to have been 
reopened and the case must then be evaluated on the basis of 
all the evidence, both new and old.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  New and material evidence is 
defined by 38 C.F.R. § 3.156(a) (as in effect for this 
claim):

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

The 1978 RO rating decision is final because it was not 
appealed.  Since then, evidence that the veteran had PTSD has 
been submitted.  The Board agrees with the RO that such 
evidence is new and material under the criteria recited 
above, and the claim is reopened.


Entitlement to service connection for the cause of the 
veteran's death

Claims for service connection for cause of death are governed 
by 38 C.F.R. § 3.312:

(a) General. The death of a veteran will 
be considered as having been due to a 
service-connected disability when the 
evidence establishes that such disability 
was either the principal or a 
contributory cause of death. The issue 
involved will be determined by exercise 
of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and 
circumstances surrounding the death of 
the veteran, including, particularly, 
autopsy reports. 

(b) Principal cause of death. The 
service-connected disability will be 
considered as the principal (primary) 
cause of death when such disability, 
singly or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related thereto. 

When the cause of death is suicide, the act is considered to 
be evidence of mental unsoundness, unless there is a 
"reasonable adequate motive."  38 C.F.R. § 3.302(b).  The 
Board finds no such motive in this case.

The record shows that the veteran served in Vietnam from July 
1968 to July 1969.  He was with the 5th Special Forces Group 
and was entitled to wear the Vietnam Parachute Badge, 
Meritorious Unit Commendation, Combat Infantry Badge, and 
Bronze Star Medal, among others.  He retired in May 1972, and 
little more than six years later he took his own life.

According to the claimant, his widow, he returned from 
Vietnam a changed man.  He was depressed and occasionally 
aggressive.  This is corroborated by statements from a fellow 
serviceman, a housekeeper, and a cashier who worked at the 
veteran's store.  It is said that he would not talk about 
Vietnam.  He was subject to rages, and would beat his wife.  
A June 1973 entry from Womack Army Hospital shows the 
claimant was "beaten by husband" and treated for her 
injuries.  He sought some treatment for alcohol abuse, but 
there is no documented diagnosis of PTSD.

The evidence in this case is scant, despite years of attempts 
to develop evidence.  The RO understood what was needed but, 
like the Board, was unable to obtain documentation of the 
diagnosis of PTSD cited in the April 4, 1991, decision of the 
Special Master for Appeals of the Agent Orange 
Administration.  In the judgment of the undersigned, there 
exists-somewhere in a Government Records storage facility-a 
document justifying the finding of the Special Master that 
the veteran "was in a severe depression, suffering from Post 
Traumatic Stress Disorder."

Accepting this as a "clear diagnosis" of PTSD, see 
38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997), 
the Board must examine the record for potential stressors.  
Three are readily identified:  (1) the veteran's combat 
service; (2) an attempted armed robbery in February 1977, in 
which the veteran sustained a gunshot wound of the hand and 
fatally wounded his assailant; and (3) the death or 
disappearance of his children by his first marriage 
("probably were murdered-bodies never found") at a point 
after his May 1963 divorce and probably before 1970 (the 
younger child being 7 at the time).  Stressors (2) and (3) 
are taken from treatment records in 1977 at Womack Army 
Hospital.  Clearly, the first stressor occurred during 
service; very probably the third did as well.  Unfortunately, 
without the clinical information supporting the diagnosis of 
PTSD, the stressor(s) to which the condition was linked 
cannot be identified with certainty.  However, the Board 
finds that it is more probable than not that the condition 
was linked to at least one stressor that occurred during 
service. 

For the above reasons, the Board finds that, at the time of 
his suicide, the veteran had PTSD which was incurred in 
wartime service.  It follows that the PTSD was at least as 
likely as not the "precipitating mental unsoundness."  See 
38 C.F.R. § 3.302.  PTSD was therefore a principal cause of 
the veteran's death, and the appeal may be granted.

ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

